Exhibit 10.17

 

 INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (this "Agreement") is entered into as of January 31,
2016 by and between Peter Norman, an individual (the "Indemnitor"), American
Home Alliance Corporation, a Delaware corporation (“AHLL”), and Ember
Therapeutics, Inc., a Delaware corporation (“Ember”) (AHLL and Ember are,
collectively, the "Indemnitees").

RECITALS

WHEREAS, Ember, AHLL, and Ember Merger Sub, Inc. have entered into that certain
Agreement and Plan of Merger and Reorganization (the "Merger Agreement"), dated
as of the date hereof, and

WHEREAS, the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby are required in connection with the Merger
Agreement,

NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:

1.                  Liabilities of AHLL. Indemnitor represents and warrants to
Indemnitees that AHLL’s Quarterly Report on Form 10-Q filed November 13, 2015
contains a complete and accurate listing of all Liabilities of AHLL as of the
Effective Time as defined in the Merger Agreement. Other than as set forth in
the aforementioned Quarterly Report, as of the Effective Time, AHLL is not
liable for any other liability, debt, obligation, deficiency, tax, penalty,
fine, claim, cause of action or other loss, cost or expense of any kind or
nature whatsoever, whether asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, and whether due or to become
due.

2.                  Indemnification. In connection with the Merger Agreement, as
of the Effective Time as defined therein, Indemnitor shall assume and pay, honor
and discharge when due, and shall indemnify Indemnitors and their affiliates
against, all debts, adverse claims, liabilities, judgments and obligations,
including tax obligations, of AHLL, whether accrued, contingent or otherwise and
whether known or unknown, including those arising under any law (including
common law) or any rule or regulation of any governmental authority or imposed
by any court or any arbitrator in a binding arbitration resulting from, arising
out of or relating to the assets, activities, operations, actions or omissions
of AHLL, or products manufactured or sold thereby or services provided thereby,
or under contracts, agreements (whether written or oral), leases, commitments or
undertakings thereof, at or prior to the Effective Time (the “Liabilities”).

 1 

   



3.                  Release. Indemnitor, on behalf of Indemnitor and
Indemnitor’s heirs, personal representatives, successors and assigns
(collectively, the "Releasors"), hereby forever fully and irrevocably releases
and discharges the Indemnitees and each of their affiliates, and each of their
respective predecessors, successors, direct or indirect subsidiaries, directors,
officers, employees, agents and other representatives (collectively, the
"Released Parties"), from any and all actions, suits, claims, demands, debts,
agreements, obligations, promises, judgments and liabilities of any kind
whatsoever in law or equity and causes of action of every kind and nature or
otherwise (including, claims for damages, costs, expenses, and attorneys’,
brokers’ and accountants’ fees and expenses) arising out of or related to
events, facts, conditions or circumstances existing or arising prior to or after
the date hereof or the Effective Time, which the Releasors can, shall or may
have against the Released Parties, whether known or unknown, suspected or
unsuspected, anticipated or unanticipated (collectively, the "Released Claims").
The Releasors irrevocably agree to refrain from instituting any suit, action or
proceeding of any kind, in any court or before any tribunal, against any
Released Party based upon, arising out of, or relating to any Released Claim,
participating, assisting or cooperating in any such suit, action or proceeding
or encouraging or soliciting any third party to institute any such suit, action
or proceeding. .

4.                  Miscellaneous.

4.1              Assignment; Beneficiaries. This Agreement shall be binding upon
and inure to the benefit of the successors and assigns of the parties hereto,
and none of the rights or obligations herein may be assigned or delegated
without the prior written consent of the other party hereto. Except as expressly
set forth herein, the covenants and agreements set forth in this Agreement are
for the sole benefit of the parties hereto and their successors and permitted
assigns and shall not be construed as conferring any rights on any other
Persons.

4.2              Entire Agreement and Amendment. This Agreement (including
Schedule A hereto) constitutes the entire agreement of the parties hereto and
supersedes any and all prior negotiations, correspondence, understandings and
agreements between the parties hereto with respect to the subject matter hereof.
This Agreement may only be amended by written instrument signed by both parties
hereto.

4.3              Governing Law; Jurisdiction and Venue. This Agreement, and any
matter or dispute arising hereunder or in connection with this Agreement, will
be governed by and construed in accordance with the laws of the state of
Delaware without giving effect to conflict of laws principles thereof. Each
party hereto irrevocably consents to the exclusive jurisdiction of the state and
federal courts located in Dover, Delaware, as well as to the jurisdiction of all
courts to which an appeal may be taken from such courts, for the purpose of any
suit, action or other proceeding arising out of, or in connection with, this
agreement or any of the transactions contemplated hereby. Each party hereby
expressly waives any and all rights to bring any suit, action or other
proceeding in or before any court or tribunal other than those located in Dover,
Delaware.

4.4              Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the fullest extent practicable.

4.5              Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in counterparts, both of which will be
considered one and the same agreement.

[SIGNATURE PAGES TO FOLLOW]

 2 

   




IN WITNESS WHEREOF, the parties hereto have caused this Indemnity Agreement to
be executed as of the date first written above.

INDEMNITOR:

/s/ Peter Norman

Peter Norman

 

INDEMNITEES:

AMERICAN HOME ALLIANCE CORPORATION

By: /s/ David G Knott

David G. Knott

Chief Executive Officer

 

 

EMBER THERAPEUTICS, INC.

By: /s/ Joseph Hernandez

Joseph Hernandez

Chief Executive Officer

 3 

   



 